PER CURIAM.
Epitomized Opinion
Fredrich was convicted in the Cleveland Municipal Court" of having liquor in his possession. It was not denied but that police found some' liquor in the house that was searched by them, but the contention was that the search warrant described this man’s property as being located on 51st street, when as a matter of fact, the-liquor was found in a house on 50th street.
Attorneys — :Samuel T. Haas, for Fredrich; Lee E. Skeel, for the State.
The officers had a search warrant for Fredrich’s place but they inadvertently misdescribed the place as being on 51st street, but they went and searched the premises on 50th street and found the liquor. Defendant was arrested and an affidavit made charging him with having this liquor; and he was tried thereon and convicted.
The Court of Appeals in . sustaining the trial court held that the misnaming of the street was not such a variance that would justify the reversal of the conviction. The variance was not of sufficient importance, and the defendant was not injured- in any way by reason of it.